Exhibit 10.1 CREDIT AGREEMENT Dated as of June 15, 2015 among ROYAL HAWAIIAN ORCHARDS, L.P. , as Borrower, and AMERICAN AGCREDIT, FLCA, as Lender TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Certain Defined Terms. 1 Other Interpretive Positions. 12 Accounting Principles. 13 ARTICLE II THE TERM LOAN 14 Term Loan. 14 Optional Prepayments. 14 Reserved. 14 Repayment. 14 Interest. 14 Fees. 15 Computation of Interest. 15 Payments by Borrower. 15 Allocation of Payments After Event of Default. 15 Security. 16 Farm Credit Stock. 16 Prepayment Premium. 16 ARTICLE III RESERVED 16 ARTICLE IV TAXES 16 Taxes. 16 Survival. 18 ARTICLE V CONDITIONS PRECEDENT 18 Conditions of Effectiveness. 18 ARTICLE VI REPRESENTATIONS AND WARRANTIES 18 Corporate Existence and Power. 18 Corporate Authorization; No Contravention. 19 Governmental Authorization. 19 Binding Effect. 19 Litigation. 19 No Default. 19 ERISA Compliance. 20 Margin Regulations. 20 Real Property. 20 Taxes. 21 Financial Condition. 21 Environmental Matters. 22 Collateral Documents. 22 Regulated Entities. 22 i No Burdensome Restrictions. 22 Copyrights, Patents, Trademarks and Licenses, Etc. 22 Subsidiaries. 22 Insurance. 22 Solvency. 22 Tax Shelter Regulations. 22 Full Disclosure. 22 Brokers’ Fees. 22 Foreign Assets Control Regulations and Anti-Money Laundering. 24 Patriot Act. 24 PACA. 24 ARTICLE VII AFFIRMATIVE COVENANTS 24 Financial Statements. 24 Certificates; Other Information. 25 Notices. 26 Preservation of Corporate Existence, Etc. 28 Maintenance of Property. 28 Insurance. 28 Payment of Obligations. 28 Compliance with Laws. 28 Compliance with ERISA. 29 Inspection of Property and Books and Records. 29 Environmental Laws. 31 Use of Proceeds. 31 Further Assurances. 31 Condemnation. 31 ARTICLE VIII NEGATIVE COVENANTS 32 Limitation on Liens. 32 Disposition of Collateral. 34 Consolidations and Mergers. 34 Reserved. 34 Reserved 34 Transactions with Affiliates. 34 Use of Proceeds. 34 Reserved. 35 Reserved 35 Reserved. 35 Reserved 35 Compliance with ERISA. 35 Change in Business. 35 Accounting Changes. 35 Financial Covenants. 35 No Negative Pledges. 35 OFAC; Patriot Act. 35 Sale-Leasebacks. 35 ii PACA License. 36 ARTICLE IX EVENTS OF DEFAULT 36 Event of Default. 36 Remedies. 38 Rights Not Exclusive. 38 ARTICLE X RESERVED 38 ARTICLE XI MISCELLANEOUS 38 Amendments and Waivers. 38 Notices. 39 No Waiver; Cumulative Remedies. 39 Costs and Expenses. 39 Indemnity. 40 Marshalling; Payments Set Aside. 41 Successors and Assigns. 41 Participations, Etc. 41 Confidentiality. 41 Set-off. 42 Automatic Debits of Fees. 42 Severability. 42 No Third Parties Benefited. 42 Governing Law and Jurisdiction. 43 Waiver of Jury Trial; Judicial Reference. 43 USA Patriot Act Notice. 45 Entire Agreement. 45 Counterparts; Facsimile or Electronic Signatures. 45 iii SCHEDULES Disclosure Schedule Schedule 11.02 Lending Offices; Addresses for Notices EXHIBITS Exhibit AForm of Compliance Certificate iv CREDIT AGREEMENT This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same may be amended, modified and/or restated from time to time, this “ Agreement ”) is entered into as of June 15, 2015, among Royal Hawaiian Orchards, L.P., a Delaware limited partnership (“ Borrower ”), and American AgCredit, FLCA, as lender (“ Lender ”). RECITALS WHEREAS, Borrower has requested that Lender provide Borrower with a term loan in the amount of Five Million Two Hundred Sixty-Five Thousand Dollars ($5,265,000); WHEREAS, Lender is willing to do so upon the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties agree as follows: ARTICLE I DEFINITIONS Certain Defined Terms . The following terms have the following meanings: “ Affiliate ” means, as to any Person, any other Person which, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person. A Person shall be deemed to control another Person if the controlling Person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of the other Person, whether through the ownership of voting securities, membership interests, by contract, or otherwise. “ Agreement ” has the meaning specified in the introductory paragraph. “ Attorney Costs ” means and includes all reasonable and documented (in summary form with no requirement that the details of any work expended by attorneys be disclosed) fees and expenses of attorneys representing Lender in connection with this Agreement, the Loan Documents and the transactions contemplated by this Agreement and the Loan Documents. “ Bankruptcy Code ” means the Federal Bankruptcy Reform Act of 1978, as amended (11 U.S.C. §101, et seq.
